DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election with traverse of Group I, claim 1-8, in the reply filed on August 10, 2022 is acknowledged. The traversal is on the ground that the process is specially adapted for the manufacture of the recited product, thereby providing unity of invention. This is not found persuasive because the product disclosed in the art, as discussed in the election requirement, negates unity of invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and dependents 5-8 recite broad ranges, followed by a narrower statement of the range/limitation. In claim 1, for example, the claim recites a mass ratio that is 1:5-20, preferably 1:10-15, further preferably 1:12. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 4-8 depend from claim 1, which recites a composition that “consists of teniposide and cyclodextrin.” “Consisting of” is a transitional phrase excludes any element or component not expressly specified in the claim. However, these claims require additional components precluded by the independent claim putting them outside of its scope.   
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 101632683 – of record).
It is noted above that claim 4-8 do not fall within the scope of claim 1 because the independent claim recites “consists of.” In the interest of compact prosecution, the examiner is treating this transitional phrase as “comprising.” It is further noted that the term “powder injection” is being construed as a powder that may be reconstituted for injection. 
Li discloses discloses a composition with teniposide, a drug with extremely low water solubility, and hydroxypropyl cyclodextrin (CD) with a mass ratio of 1 to 10. See page 2, 1st full paragraph and Example 7. Also disclosed is a composition comprising teniposide and hydroxypropyl CD with a mass ratio of 20:1. See Example 13. The reference describes the product as a lyophilized powder for injection. This reference anticipates the claims.    
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 101632683 – of record) in view of Conceicao et al (Curr. Pharm. Design, 2018). 
Li teaches as set forth above. Example 13 describes the preparation of the teniposide-CD composition. The process comprises dissolving 100 mg of teniposide in acetone. This solution is added to an aqueous solution comprising 2000 mg of CD and 250 mg of the additive, mannitol. This results in a teniposide:mannitol (additive) ratio of 1:2.5. As above, the teniposide:CD mass ratio is 20:1. The mixture is then lyophilized resulting in a powder for injection. The reference further teaches the preparation of the product in water for injection. See two paragraphs above Example 1. The reference is silent regarding the addition of a “stabilizer.” 
The use of CDs in pharmaceutical compositions is well known in the art, as reviewed by Conceicao. A drawback to their use is that the complexing efficiency (CE) can be very low. See abstract. The reference teaches the use of additives, such as co-solvents and water-soluble polymers, to enhance CE. See section 2.7 and Figure 6. Suggested water-soluble polymers include polyvinylpyrrolidone (PVP). Suggested cosolvents include polyethylene glycols (PEGs). See sections 2.7.3 and 2.7.4. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Li product by the addition a water-soluble polymer or cosolvent, such as PVP or PEGs (falling within the scope of what Applicant defines as stabilizers) with a reasonable expectation of success. The artisan would be motivated to do so in order to enhance the CE of the teniposide-CD complex. It would be further obvious to reconstitute the lyophilized powder with water for an injection solution as suggested by Li. 
With respect to claim 8, it is noted that Example 13 of Li demonstrates a process wherein the concentration of the CD in the aqueous solution is 20%, but the concentration of teniposide in solvent is 2%. However, claim 8 is recited as a product-by-process, and “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In re Thorpe 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Therefore, as long as the product meets the teniposide:CD weight ratio recited in claim 1, it would appear to meet the limitations of the claim. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 101632683 – of record) in view of Conceicao et al (Curr. Pharm. Design, 2018) and Chaudhari et al (Curr. Sci., 2007).
Li and Conceicao teach as set forth above. The references are silent regarding the mass ratio of a stabilizer and teniposide. 
Chaudhari teaches the use of poloxamer-188 and cosolvent PEG-400 to enhance solubility of a hydrophobic drug and a CD. The reference further demonstrates the routine experimentation used in determining the optimum concentrations of the various components in preparing a composition of the CD and drug. See entire reference. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Li product by the addition a water-soluble polymer or cosolvent, such as PVP or PEGs (falling within the scope of what Applicant defines as stabilizers) with a reasonable expectation of success, as set forth above. In the absence of unexpected results, it would be further within the scope of the artisan to select an appropriate cosolvent, such as PEG-400, to enhance CE, as discussed in Conceicao. In the absence of unexpected results, it would be further within the scope of the artisan to optimize the concentration of the cosolvent (stabilizer) and its weight ratio with teniposide through routine experimentation.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623